Citation Nr: 1732896	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  15-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include for the purposes of establishing basic eligibility for additional burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter.



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.  The Veteran died in February 2012, and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of service connection for the cause of the Veteran's death.  Jurisdiction of the claims file remains with the RO in St. Petersburg, Florida.  

It should be noted that prior to the Veteran's death, service connection was in effect for COPD due to acquired nicotine dependence in service.  The Veteran's COPD was rated as 100 percent disabling since June 9, 1998.  Accordingly, following the Veteran's death, the appellant was awarded dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, that provision provides that the surviving spouse of a deceased veteran who was in receipt of compensation for a service-connected disability rated as totally disabling for at least 10 years prior to death shall receive DIC benefits in the same manner as if the veteran's death was service-connected.  Because the Veteran's COPD was rated as 100 percent disabling for at least 10 years prior to his death in February 2012, the appellant is receiving DIC in the same manner/amount as if the Veteran's death was service-connected.  See April 2012 Rating Decision.

Thus, because the appellant is already in receipt of DIC under 38 U.S.C.A. § 1318 (in the same manner as if the death was service-connected), an award of service connection for the cause of the Veteran's death would not result in additional DIC compensation based on the cause of death.  However, the appellant would be eligible for additional burial benefits, which may be awarded if the Veteran dies from a service-connected disability.  Accordingly, the Board must address the issue of entitlement to service connection for the cause of the Veteran's death for the purposes of establishing basic eligibility for additional service-connected burial benefits.  

In April 2017, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2012 and the Certificate of Death lists pancreatic cancer as the immediate cause of death, with no underlying causes; and, there were no other significant conditions contributing to death listed on the death certificate.  

2.  During the Veteran's lifetime, service connection was established for chronic obstructive pulmonary disease (COPD) associated with acquired nicotine dependence; residuals of a simple fracture at the right superior and inferior pubic rami with limitation of motion of the right hip; severance bulbous urethra from bladder neck, postoperative with stricture; scars of the trunk and right thigh; and, acquired nicotine dependence.  

3.  The appellant's cause of death claim was received after June 9, 1998 and therefore, as a matter of law, the question of whether the Veteran's death-causing pancreatic cancer was proximately due to, or the result of, the Veteran's service-connected tobacco-related COPD and/or nicotine dependence is rendered moot.   

4.  The Veteran's fatal pancreatic cancer was not present in service or for many years thereafter, and it is not shown to be related to active duty or proximately due to, or the result of the service-connected residuals of a simple fracture at the right superior and inferior pubic rami with limitation of motion of the right hip; severance bulbous urethra from bladder neck, postoperative with stricture; or, scars of the trunk and right thigh  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death as secondary to service-connected COPD and nicotine dependence is barred by operation of law; and, the criteria for service connection for the cause of the Veteran's death have not otherwise been met.  38 U.S.C.A. § § 1103, 1131 (West 2014); 38 C.F.R. § § 3.300(c); 3.303, 3.310(a); 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Adequate notice was provided to the appellant in May 2012 correspondence.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The appellant has provided testimony at a hearing.  

The appellant was requested to submit relevant evidence in support of her claim; or, to provide proper authorization so that VA could attempt to obtain any pertinent private treatment records on her behalf.  She did not respond to that request.  Likewise, the hearing testimony reflects that the appellant was going to submit evidence to support her claim with a waiver of review by the Agency of Original Jurisdiction (AOJ); however, according to the claims file, additional evidence was not subsequently received.  

VA's duty to assist also includes obtaining a medical opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant asserts that the Veteran's death-causing pancreatic cancer is related to the Veteran's service-connected COPD and nicotine dependence.  As will be explained in greater detail below, service connection for the cause of death on this basis is barred by operation of law.  While the undersigned initially suggested that obtaining a medical opinion may be necessary to address whether there is any relationship between the Veteran's service-connected nicotine dependence and his death-causing pancreatic cancer, upon further legal analysis, the Board concludes that obtaining a medical opinion to address this question would serve no useful purpose, as explained in greater detail below.  Likewise, there is no indication in the record to suggest that the Veteran's pancreatic cancer had its onset during service, or that the death-causing pancreatic cancer is otherwise related to service.  While the appellant's daughter testified at April 2017 Board hearing that a doctor told her that the Veteran's in-service bladder injury may have some relation to cancer of the gut, the Veteran is not shown to have died from any type of stomach cancer.  The Certificate of Death specifically indicates that the Veteran died from pancreatic cancer, and there is no medical evidence to the contrary.  Accordingly, the Board finds that the record does not suggest, nor does the appellant assert, that the Veteran's pancreatic cancer may be related to the service-connected bladder severance.  Accordingly, a medical opinion in this case is not necessary to decide the claim.  McClendon, supra.

Given the circumstances of this case, no additional notice or assistance would change the outcome, and therefore VA's duties are met.  

II.  Cause of Death

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the immediate cause of death listed on the Veteran's death certificate was pancreatic cancer.  No contributing causes, no underlying causes, and, no other significant conditions contributing to death were listed on the death certificate.  

During the Veteran's lifetime, service connection was established for COPD associated with acquired nicotine dependence; residuals of a simple fracture at the right superior and inferior pubic rami with limitation of motion of the right hip; severance bulbous urethra from bladder neck, postoperative with stricture; scars of the trunk and right thigh; and, acquired nicotine dependence.  

It is undisputed that the Veteran's fatal pancreatic cancer had its onset many years following discharge from service.  Likewise, continuity of symptoms since service is not demonstrated.  However, regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The appellant asserts that the Veteran's pancreatic cancer is related to his smoking.  By way of history, the Veteran, during his lifetime, claimed service-connection for COPD related to tobacco use during service.  His initial claim of service connection was filed on June 9, 1998.  In a December 2006 Board decision, service connection was granted for nicotine dependence and COPD as secondary to tobacco use during service.  The Board explained that the law in effect on and prior to June 9, 1998 did not preclude service connection for diseases resulting from acquired nicotine dependence during service if the medical evidence of record established such a nexus.  See VAOPGCPREC 2-93 (a June 1993 General Counsel clarification opinion)  Thus, because the Veteran's claim was filed on or before June 9, 1998; and, the medical evidence of record linked his COPD to in-service nicotine dependence, service connection for tobacco-related COPD and nicotine dependence was granted.  

Current law, however, prohibits service connection on the basis that it resulted from injury or disease attributable to the use of tobacco products during service.  Under 38 U.S.C.A. § 1103(a), and notwithstanding any other provision of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.

Significantly, for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.

Moreover, 38 C.F.R. § 3.300(c) specifically provides that for claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a) (general provision related to secondary service connection claims).  

The Court of Appeals for Veterans Claims (Court) has also held that 38 U.S.C. § 1103(a) precludes service connection for purposes of a DIC claim filed after June 9, 1998, that is based upon a veteran's service-connected disability or death which is capable of being attributed to the veteran's in-service use of tobacco products.  Kane v. Principi, 17 Vet. App. 97, 102 (2003).  In Kane, the Court further determined that 38 U.S.C. § 1310(a) did not override 38 U.S.C. § 1103(a) because section 1310(a) specifically provides that service connection for purposes of DIC shall be based on chapter 11 of title 38 and "moreover, section 1103 begins with the nullifying clause 'notwithstanding any other provision of law.'" Kane, supra; see also 38 U.S.C. §§ 1103, 1310(a).  The Court also upheld the validity of 38 C.F.R. § 3.300(a) and the regulation's effective date of June 9, 1998, because pursuant to 5 U.S.C. § 553(d)(3) "VA properly published within the final rule in the Federal Register its 'good cause' for assigning an effective date for 38 C.F.R. § 3.300 consistent with 38 U.S.C. § 1103."  Kane, 17 Vet. App. at 103.  

The appellant's claim of service connection for the cause of the Veteran's death was filed in March 2012, long after June 9, 1998.  Under the law in effect after June 9, 1998, death based on a disability that is proximately due to, or the result of a service-connected disability attributed to the use of tobacco products must be denied by operation of law.  

Accordingly, regardless of whether or not the Veteran's death-causing pancreatic cancer can be linked to the Veteran's service-connected acquired nicotine dependence, service connection on that basis is prohibited under current law.  

In a case such as this one, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether the Veteran's death-causing pancreatic cancer is otherwise related to service, including the Veteran's other service-connected disabilities; however, there is nothing in the record to suggest any relationship between the Veteran's death causing pancreatic cancer and his service-connected residuals of a simple fracture at the right superior and inferior pubic rami with limitation of motion of the right hip; severance bulbous urethra from bladder neck, postoperative with stricture; or scars of the trunk and right thigh.  None of these conditions were listed on the Certificate of Death as being an underlying cause or other significant condition contributing to death, and there is no medical evidence to support such a finding.  

The Board is mindful of the daughter's hearing testimony that she was told by a doctor that, "...when you have all that scar tissue in your abdomen it's like a breeding ground, a growth place for cancer cells."  The appellant's daughter also testified that the doctor was referring to "cancer in the gut" and not to a particular organ.  Based on the foregoing testimony, the appellant's daughter appears to be asserting that there is a link between the Veteran's service-connected bladder disability and stomach cancer.  However, the Certificate of Death specifically lists pancreatic cancer as the cause of death, and there is no evidence of record suggesting that pancreatic cancer is related to the Veteran's service-connected disabilities, or any corroborating medical evidence to show that the Veteran's cancer was anything other than pancreatic.  

Accordingly, the Board must conclude that no in-service event, disease, or injury was a principal or contributory cause of the Veteran's death, nor did such an event, disease, or injury hasten his death.  

For these reasons, the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Service Connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


